Filed 2/5/16 In re H.O. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re H.O., a Person Coming Under the                                B263389
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. NJ27633)


THE PEOPLE,

         Plaintiff and Respondent,

         v.

H.O.,

         Minor and Appellant.



         APPEAL from an order of the Superior Court of the County of Los Angeles, John
C. Lawson, II, Judge. Affirmed.
         Holly Jackson, under appointment by the Court of Appeal, for Minor and
Appellant.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Victoria B. Wilson,
Supervising Deputy Attorney General, Chung L. Mar, Deputy Attorney General, for
Plaintiff and Respondent.
                                    INTRODUCTION
       The juvenile court sustained the allegations of a petition filed by the District
Attorney of Los Angeles County alleging defendant and appellant H.O. committed the
crime of driving or taking a vehicle without the owner’s consent (Veh. Code, § 10851
subd. (a)1). H.O. argues the order sustaining the petition and declaring H.O. a ward of the
court (Welf. & Inst. Code, § 602) should be reversed because the evidence was
insufficient to prove he had the specific intent to deprive the vehicle’s owner of the
vehicle. We affirm.


                                       FACTS
       Sometime between about 5:00 p.m. and 11:00 p.m., on February 8, 2015,
Armando Lopez’s 2000 Chevy Silverado vehicle was stolen. The vehicle had been
parked on the street in the front of Lopez’s yard. Lopez did not give H.O. permission to
take or drive the car. After discovering the vehicle was stolen, Lopez filed a stolen
vehicle report stating the vehicle’s license plate number.
       At about 3:35 p.m. on February 9, 2015, Los Angeles Police Department (LAPD)
Officer Luis Carmona was in the area of Lopez’s home when he observed a Silverado
drive through a stop sign. Officer Carmona’s partner entered the Silverado’s license plate
number into the mobile computer and determined the vehicle had been reported stolen.
The license plate number for the Silverado was the same license plate number as that of
Lopez’s stolen vehicle.
       Shortly after 3:35 p.m., LAPD Officer Maura Cooney saw the Silverado stopped
at a red light. Officer Cooney’s attention was attracted to the Silverado because
“[a]nother [police] unit” determined it was a stolen vehicle. Officer Cooney identified
H.O. as the driver of the Silverado.
       H.O. parked along a street curb. Officer Cooney stopped the patrol vehicle and,
with the doors of her vehicle open, she waited for other units to arrive. While H.O. was


1
       All statutory citations are to the Vehicle Code unless otherwise noted.

                                              2
seated in the driver’s seat of the Silverado, H.O. “kept looking back” over his left
shoulder. H.O. exited the Silverado, made eye contact with Officer Cooney and her
partner, and walked away from the vehicle. Officer Cooney and her partner detained
H.O.


                                      DISCUSSION


       A.     Standard of Review
       On an appeal challenging the sufficiency of the evidence to support a juvenile
court judgment sustaining the allegations of a petition, the appellate court “‘must apply
the same standard of review applicable to any claim by a criminal defendant challenging
the sufficiency of the evidence to support a judgment of conviction on appeal.’” (In re
Cesar V. (2011) 192 Cal.App.4th 989, 994.) “[T]he critical inquiry is ‘whether, after
reviewing the evidence in the light most favorable to the prosecution, any rational trier of
fact could have found the essential elements of the crime beyond a reasonable doubt.’
[Citation.]” (In re Ryan N. (2001) 92 Cal.App.4th 1359, 1371.) We “‘review the whole
record in the light most favorable to the judgment below to determine whether it discloses
substantial evidence—that is, evidence which is reasonable, credible, and of solid
value—such that a reasonable trier of fact could find the defendant guilty beyond a
reasonable doubt.’ [Citations.]” (Id. at p. 1371.)


       B.     Analysis
       The juvenile court found true that H.O. violated section 10851, subdivision (a).
That section provides, “Any person who drives or takes a vehicle not his or her own,
without the consent of the owner thereof, and with intent either to permanently or
temporarily deprive the owner thereof of his or her title to or possession of the vehicle,
whether with or without intent to steal the vehicle, or any person who is a party or an
accessory to or an accomplice in the driving or unauthorized taking or stealing, is guilty
of a public offense . . . .” Thus, the elements of the offense are: the defendant drove or

                                              3
took a vehicle belonging to another person; without the owner’s consent; and with
specific intent to permanently or temporarily deprive the owner of title or possession.
(People v. O’Dell (2007) 153 Cal.App.4th 1569, 1574.) H.O. challenges the sufficiency
of the evidence as to the third element—whether he had specific intent to deprive the
vehicle’s owner of title or possession.
       Criminal intent “‘“may be inferred from all the facts and circumstances of the
particular case.”’” (People v. O’Dell, supra, 153 Cal.App.4th at p. 1577.) “Once the
unlawful taking of the vehicle has been established, possession of the recently taken
vehicle by the defendant with slight corroboration through statements or conduct tending
to show guilt is sufficient to sustain a conviction of Vehicle Code section 10851.
[Citation.]” (People v. Clifton (1985) 171 Cal.App.3d 195, 200; People v. Green (1995)
34 Cal.App.4th 165, 181.) “[K]nowledge that the vehicle was stolen is not an element of
the offense. Such knowledge is merely one of various alternative factors evidencing an
intent to deprive the owner of title and possession. [Citation.]” (People v. Green, supra,
34 Cal.App.4th at p. 180.)
       Defendant had possession of the vehicle less than 24 hours after it was stolen.
Defendant drove the vehicle, and then parked it along a street curb. Officer Cooney
testified that, while her patrol car was parked with the doors open, defendant “kept
looking back over his left shoulder, [while] still inside the vehicle.” Officer Cooney
stated H.O. exited the parked vehicle, made eye contact with the officer and her partner,
and walked away from the vehicle. Defendant’s conduct of repeatedly looking over his
shoulder and attempting to walk away from the vehicle in the presence of the waiting
officers indicated a consciousness of guilt. Sufficient evidence supports the juvenile
court’s determination that H.O violated section 10851, subdivision (a).




                                             4
                                    DISPOSITION


      The order is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS


                                               KUMAR, J.



We concur:



             TURNER, P. J.



             BAKER, J.





       Judge of the Superior Court of the County of Los Angeles, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                           5